lf\l

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JuN 14 2013
rh d E. P 11, C'€rk, u.s. o' -
eo ore owe § aankruptc;sctggftznd

Petitioner, )

)
v. ) Civil Action No.
> 9
Mayor Vincent Gray et al., ) l z P 0 2"

)

Respondents. )
)

MEMORANDUM OPINION

This matter is before the Court on review of the pro se petition for a writ of mandamus
and application to proceed in forma pauperis The Court will grant petitioner’s application to
proceed in forma pauperis and will dismiss this action for lack of subject matter jurisdiction. See
Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that
subject matter jurisdiction is wanting).

Petitioner, a resident of Highland Springs, Virginia, seeks a writ to compel District of
Columbia Mayor Vincent Gray, D.C, Public Schools Chancellor Kaya Henderson, other District
of Columbia employees, and private attomeys, to reinstate him as a teacher in the D.C. Public
Schools at a salary of $82,600. See Pet. for Writ of Mandamus at 3, 14. In the alternative,
petitioner seeks to compel the respondents "to draw a warrant on the education fund in the
[amount] of $334,0()0.00 payable" to him. Id. at 14. jurisdiction is wanting because the
extraordinary writ of mandamus is available to compel an "officer or employee of the United

States or any agency thereof to perform a duty owed to plaintiff," 28 U.S.C. § 1361 , not the D.C.

`i

and private respondents listed in this action. A separate order of dismissal accompanies this

Memorandum Opinion.

t\» »M%év

Date: May  , 2013 United States District Judge